The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                     Friday, May 15, 2015

                                      No. 04-14-00699-CR

                                    Jerimiah BAREFIELD,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR6188A
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                        ORDER

         Appellant’s final motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due on May 27, 2015. No further extensions will be granted.




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court